Citation Nr: 0720718	
Decision Date: 07/12/07    Archive Date: 07/25/07

DOCKET NO.  04-04 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a psychiatric 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel




REMAND

The veteran served on active duty from January 1997 to 
January 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  

In this case, the record includes medical evidence that 
portrays varying opinions regarding the role of the veteran's 
period of military service in his currently diagnosed 
psychiatric disability.  Examiners who have undertaken an 
analysis of the veteran's history appear to agree that the 
veteran's currently diagnosed mood disorder/bipolar disorder 
is the result of an organic problem-namely, a dermoid cyst 
that was discovered on magnetic resonance imaging in March 
2001 and which was excised in 2002.  The examiners do not, 
however, appear to be in agreement as to whether the cyst or 
aggravation thereof can be attributed to the veteran's period 
of military service.  A September 2003 VA examiner opined 
that the veteran had a dermoid cyst of the brain that was of 
an appreciable size present during military service that had 
undoubtedly been present since birth.  It was felt that the 
cyst was of congenital origin.  On the other hand, the 
veteran was evaluated by a neurologist in March 2005 who 
opined that, because of signs of inappropriate behavior 
during military service, and because the frontal lobe tumor 
(cyst) was shown to be the cause of the abnormal behavior not 
very long after the veteran's separation from service, the 
bipolar disorder was related to military service.  A more 
recent examination was conducted in March 2006, and the 
examiner definitely attributed what he diagnosed as a mood 
disorder with bipolar features to the cyst and to the 
neurosurgical procedures undertaken to treat the cyst, but he 
did not indicate whether the veteran's period of military 
service played any role.  (This examiner noted problems the 
veteran had in service, such as an overdose with medication 
and at least one suicide attempt, but did not attribute 
either to any underlying disability.  The examiner noted that 
the veteran had had a gambling addiction and non-combat post-
traumatic stress disorder (PTSD) that was due to a pre-
service event, which the examiner appears to have attributed 
to etiological factors other than the dermoid cyst.)

These medical assessments raise as many questions as they 
answer.  For instance, if the dermoid cyst was in fact of 
congenital origin, was there any worsening during service, 
which worsening might have been manifested by various 
problems the veteran had in service (i.e. dizziness, blurred 
vision, alcohol dependence, anger and vulnerability to 
stress, overdose on medications, adjustment reaction, and 
self-inflicted lacerations of the forearm and wrist)?  (A 
congenital disease, which is defined by a worsening or 
improvement, see VAOPGCPREC 82-90, may be service connected 
if aggravated during military service.)  Also, if the veteran 
experiences PTSD due to a pre-service traumatic event, did it 
undergo a worsening during service as manifested by the 
aforementioned in-service problems?  And finally, were the 
in-service difficulties experienced by the veteran in fact 
manifestations of a growing tumor and its effect on his 
mental processes?

In order to address such questions in a more definitive way, 
the case is REMANDED for the following actions:

1.  Allow the veteran opportunity to 
supplement the record on appeal.  Assist 
him in this by searching for military 
personnel records that might show the 
reason for his separation and adverse 
action taken against him for abnormal 
behavior.  He should be asked to identify 
any other treatment providers where 
pertinent evidence might be obtained.

2.  After completion of the development 
sought above, schedule the veteran for a 
neuropsychiatric evaluation by a 
physician with expertise in organic 
causes of mental disorders, such as the 
dermoid cyst identified in this case.  
All necessary testing should be 
conducted.  The examiner should review 
the claims file, examine the veteran, and 
provide an opinion on the following:  
(A) Whether the dermoid cyst was of 
congenital origin, and whether there was 
likely any in-service manifestation of 
the growing tumor.  (Note that the 
veteran was seen for dizziness and 
blurred vision in March 1998, alcohol 
abuse beginning in about June 1998, anger 
and what was characterized as a 
vulnerability to stress in June and July 
1998, an overdose of medication in March 
1999, and an adjustment reaction with 
self-inflicted lacerations in November 
1999.)  (B) If the cyst was not of 
congenital origin, whether it likely 
began during the veteran's period of 
military service from January 1997 to 
January 2000.  (C) Whether there were any 
manifestations of the brain tumor, 
psychiatric or neurologic, during the one 
year immediately following the veteran's 
separation from military service.  (D) 
Whether the veteran now experiences PTSD 
that clearly and unmistakably existed 
prior to his entry in service, and if so, 
whether any of the aforementioned in-
service problems represented any 
worsening of the PTSD, or whether the 
PTSD clearly and unmistakably did not 
undergo a worsening during service.  

All of the examiner's opinions should be 
set forth in detail, with an explanation 
for each.  Where an opinion differs from 
one already of record, an explanation for 
the difference should be provided.

3.  Undertake any additional evidentiary 
development deemed necessary and then re-
adjudicate the question of entitlement to 
service connection for a psychiatric 
disability.  If the benefit sought is not 
granted, issue a supplemental statement 
of the case.  

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2006).



 Department of Veterans Affairs


